DETAILED ACTION
“Manual Binding Tool”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on October 22, 2020 have been entered. Claims 1-3 and 7-8 have been amended; claim 5 has been canceled; claims 9-11 are newly presented; and claims 1-4 and 6-11 remain pending.
Specification
The objection to the Specification set forth in the Non-Final Office Action (mailed 07/23/2020) has been overcome by Applicant’s amendment to the Specification (filed 10/22/2020). As such, the objection to the Specification previously set forth are withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“A first operating tool” (clm. 1, 6-9)
“A tightening mechanism” (clm. 1, 6-8)
“A holding mechanism” (clm. 1)
“A set unit” (clm. 1-4)
“Operating unit” (clm. 1)
“A fastening mechanism” (clm. 1, 6, 9)
“A cutting mechanism” (clm. 1, 6)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that the following appears to be the corresponding structure for the 35 USC 112(f) limitations:
“A first operating tool” is a trigger (¶0051).
“A tightening mechanism” is a chuck and linkage system (¶0056)
“A holding mechanism” is a chuck (¶0072)
“A set unit” is at least locking holder for the head of the binding band (¶0049-0050)
“An operating unit” does not have clearly defined structure.
“A fastening mechanism” is at least a punch (¶0083-00844 & ¶0090)
“A cutting mechanism” is at least a blade (¶0055 and 0095)
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The 35 USC 112(a) rejections set forth in the Non-Final Office Action (mailed 07/23/2020) has been overcome by Applicant’s amendment to the Claims (filed 10/22/2020). As such, the 35 USC 112(a) rejections previously set forth are withdrawn. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the other end portion side of the band unit” (Pg. 3, lines: 14, 16, 19; Pg. 4, lines: 11, 12, 17-18). There is insufficient antecedent basis for this limitation in the claim. Examiner notes that “an end portion of the band unit” is defined in the preamble of the claim, and “another end portion side of the band unit” is defined in line 10; however, no “other end portion side of the band unit” has been positively recited. Is this the same end as “an end portion of the band unit”?
Claim limitation “operating unit” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This mechanism is described in paragraph [0078] and defined as component 81, but no clear structure is presented for performing the claimed function. Is the “operating unit” a lever, a trigger, a button? Is the operating unit operated by a user or automatically actuated during use of the manual binding tool? The claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examiner notes that the limitation “the other end portion side of the band unit” is also present in dependent claim 3.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

	Claims 2-4 and 6-11 are rejected for depending upon rejected claims.
Claim Rejections - 35 USC § 112(d)
The 35 USC 112(d) rejection set forth in the Non-Final Office Action (mailed 07/23/2020) has been overcome by Applicant’s amendment to the Claims (filed 10/22/2020). As such, the 35 USC 112(d) rejection previously set forth is withdrawn. 
Double Patenting
The double patenting rejection set forth in the Non-Final Office Action (mailed 07/23/2020) has been obviated by Applicant’s amendment to the Claims (filed 10/22/2020). As such, the double patenting rejection previously set forth is withdrawn. 
Claim Rejections - 35 USC § 102
The 35 USC 102 rejections set forth in the Non-Final Office Action (mailed 07/23/2020) have been overcome by Applicant’s amendments to the Claims (filed 10/22/2020). As such, the 35 USC 102 rejections previously set forth are withdrawn. 
Response to Arguments
	Applicant’s argument that:
the "switching mechanism e" and "the triangular link 13," described in Kitago, are not "a switching lever linked to the first operating tool at a pivot point via a pivot pin and aligned lengthwise with the first operating tool when the switching lever is in a first switching-operation position and the first operating tool is in a non-operating position," or "the switching lever including an operating unit extending from the pivot point and outside of the frame; and at least one extension extending from the pivot point and inside of the frame in a direction opposite of the operating unit, the pivot point located at a first end of the at least one extension, the at least one extension including a second end that is opposite the first end and that includes a switching pin configured to engage the tightening mechanism," as recited in claim 1 as amended.
has been found persuasive. Examiner agrees that the switching lever as presently claimed is structurally distinct from the previously identifies switching mechanism of Kitago. 
Allowable Subject Matter
Claims 1-4 and 6-11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 of the instant invention defines:
a switching lever linked to the first operating tool at a pivot point via a pivot pin and aligned lengthwise with the first operating tool when the switching lever is in a first switching-operation position and the first operating tool is in a non-operating position, the switching lever including: an operating unit extending from the pivot point and outside of the frame; and at least one extension extending from the pivot point and inside of the frame in a direction opposite of the operating unit, the pivot point located at a first end of the at least one extension, the at least one extension including a second end that is opposite the first end and that includes a switching pin configured to engage the tightening mechanism
Claim 1 further states defines:
a fastening mechanism configured to, using the head unit, fasten the other end portion side of the band unit in the length direction, while the other end portion side of the band unit passes through the set unit to the head unit, according to a displacement operation of the switching lever.
A variety of references have been identified that include a first operating tool which, when displaced, facilitates operation of a band tightening mechanism, and a second operating tool including at least a portion extending outside of the frame. One 
In all of the references identified above, a fastening operation takes place automatically after a tightening operation is complete - detent mechanisms or other fastening means are automatically operated once a pre-specified band tension has been reached. No provision is made for “a fastening mechanism configured to, using the head unit, fasten the other end portion side of the band unit in the length direction, while the other end portion side of the band unit passes through the set unit to the head unit, according to a displacement operation of the switching lever” where the switching lever has all claimed structural features. 
The provision of a switching lever that can be operated at any time during the tightening process has been identified by the Applicant as advantageous because this prevents fastening/cutting if the band is not deemed by the operator to be tight enough, and prevents fastening/cutting when the band is tightened too much (See Specification, paragraphs 00115-00117). Because the structural differences of the instant invention bring about these advantages, not taught or suggested by the prior art of record, these .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and cited to show binding tools with similar structure to the instant invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Katie L. Parr/Examiner, Art Unit 3725  

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725